Order entered July 3, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-00459-CV

                             IN THE INTEREST OF C.E.W., A CHILD

                           On Appeal from the 366th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 366-56270-2011

                                              ORDER
        Before the Court is appellant’s July 1, 2014 unopposed motion for extension of time to

file brief. In the motion, appellant asks that the deadline for filing her brief be extended to

August 11, 2014, explaining in part that the parties are awaiting a supplemental clerk’s record

that was requested June 25, 2014. Because appellant’s briefing deadline is not triggered until the

complete appellate record is filed, we ORDER Collin County District Clerk Andrea Stroh

Thompson to file the supplemental clerk’s record no later than July 11, 2014.       We GRANT

appellant’s motion to the extent we ORDER appellant to file her brief within thirty days of the

date the supplemental clerk’s record is filed. See TEX. R. APP. P. 38.6(a).

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson and

counsel for all parties.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE